
	
		III
		110th CONGRESS
		2d Session
		S. RES. 575
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Stevens (for
			 himself, Ms. Murkowski,
			 Mr. Inouye, Mr.
			 Akaka, Mr. Cochran,
			 Mr. Isakson, Mr. Craig, and Ms.
			 Snowe) submitted the following resolution; which was referred to
			 the Committee on Veterans'
			 Affairs
		
		RESOLUTION
		Expressing the support of the Senate for
		  veteran entrepreneurs.
	
	
		Whereas the veterans of the United States have been vital
			 to the small business enterprises of the United States;
		Whereas the Nation should honor its veterans and in
			 particular those veterans with disabilities incurred or aggravated in the line
			 of duty during active service with the United States Armed Forces;
		Whereas Congress passed the Veterans Entrepreneurship and
			 Small Business Development Act of 1999 (Public Law 106–50; 113 Stat. 233) to
			 assist veterans interested in starting or expanding small businesses;
		Whereas the Veterans Entrepreneurship and Small Business
			 Development Act of 1999 required the President to establish a goal of awarding
			 not less than 3 percent of the total value of all Federal prime contracts and
			 subcontracts to service-disabled veteran-owned small businesses;
		Whereas Congress approved the Veterans Benefits Act of
			 2003 (Public Law 108–183; 117 Stat. 2651) to expand benefits for
			 veterans;
		Whereas the Veterans Benefits Act of 2003 gave agency
			 contracting officers the authority to reserve certain procurement contracts for
			 service-disabled veteran-owned small businesses;
		Whereas President George W. Bush issued Executive Order
			 13360 (60 Fed. Reg. 62,549) in 2004, calling on Federal agencies to more
			 effectively implement the legislative changes to the Small Business Act (15
			 U.S.C. 631 et seq.) included in the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 and the Veterans Benefits Act of 2003;
		Whereas, despite those Acts of Congress and the issuance
			 of Executive Order 13360 by the President, service-disabled veteran-owned small
			 businesses still struggle to receive a fair share of Federal contracts;
			 and
		Whereas Federal agencies have consistently fallen short of
			 the statutory contracting goal for service-disabled veteran-owned small
			 businesses set by the Veterans Entrepreneurship and Small Business Development
			 Act of 1999: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms the
			 strong support of the United States for its veterans and veteran entrepreneurs;
			 and
			(2)calls on Federal
			 agencies to work to improve Federal contracting opportunities for
			 service-disabled veteran-owned small businesses.
			
